Citation Nr: 1403213	
Decision Date: 01/27/14    Archive Date: 02/10/14

DOCKET NO.  09-08 951	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES


1.  Entitlement to a disability rating in excess of 50 percent for post traumatic stress disorder (PTSD). 

2.  Entitlement to service connection for rheumatoid arthritis. 

3.  Entitlement to service connection for residuals of a closed head injury. 

4.  Entitlement to service connection for a skin rash, to include as due to Agent Orange. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans
ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel

INTRODUCTION


The Veteran had active service from July 1968 to February 1970.  He was awarded, in part, the Combat Infantryman's Badge. 

This appeal is before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  By that rating action, the RO continued a 50 percent disability rating assigned to the service-connected PTSD and denied service connection for rheumatoid arthritis.  The Veteran appealed this rating action to the Board.  

This appeal also stems from a May 2008 rating action by the above-cited RO.  By that rating action, the RO denied service connection for residuals of a closed head injury and skin rash, to include as due to Agent Orange.  The Veteran appealed this rating action to the Board. 


FINDING OF FACT

In statements, received by the RO in August 2012 and September 2013, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In the present case, the appellant provided statements in August 2012 and September 2013 whereby he asked that his appeals be withdrawn.  The Board is aware that his representative subsequently filed a brief that addressed the skin rash and head injury issues.  However, the fact remain that with the filing of the earlier statement, which clearly withdrew the four issues listed on the title page of this decision, there remained no allegations of errors of fact or law for appellate consideration.  The issues were already withdrawn.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.



		
MICHAEL A. HERMAN
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


